DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In figure 1A-1C, Applicant uses different element numbers, 4, 44, and 48, for the same element, a second electrode. Applicant also uses multiple labels for the same element: second electrode, current distribution member, and current spreading layer.
Remarks October 18, 2020
In the remarks filed October 19, 2020 on page 7, Applicant states that 44 and 48 are both part of 4. However, Applicant has not cited to a paragraph in the originally filed specification which states this. Therefore, this objection is maintained.
Remarks February 11, 2021
According to MPEP the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4", "44"  and "48" have both been used to designate the same part. This is evidenced in at least figure 4B where elements 48 and 4 point to the same part and elements 44 and 4 point to the same part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Applicant can remedy this issue by submitting new drawing as shown below. Applicant may want to hold an interview with Examiner to sort this out throughout the figures (see objection 2 below)

    PNG
    media_image1.png
    288
    653
    media_image1.png
    Greyscale

All figures which use element 4, 44, and 48 are objected to for the reason given in objection 1 above.
This objection is maintained for the same reasons given in objection 1 above. 
Figures 1A-1B do not show the insulating material between the first electrode 3 and the second electrode 4. This is essential because as shown figures 1A-1B will not function as both the first electrode 3 and second electrode 4 are shorted together. Because figures 
Remarks October 19, 2020
In the remarks filed October 19, 2020 on page 7 Applicant states that this objection is overcome with the addition of figure 1C. As stated in objection 5 below, figure 1C is considered new matter.
Remarks February 11, 2021
Applicant states that figure 1C shows the relationship, of which there is support for in ¶ 0065. Examiner agrees that ¶ 0065 states there is an insulating layer, but it does not state how it is arranged. Applicant’s previously disallowed figure 1C does not remedy the issue as it introduces new matter. 
Claim 10, and 13 are objected to because it is not shown in the drawings in figure 1A-1B.
In the remarks filed October 19, 2020 on pages 7-8 Applicant states that the structure of claims 10 and 13 is now shown. Applicant does not state, but it is believed, that new figures 1C-1D show the claimed structure. However, as stated in objection 5 below these figures are considered new matter. 
Remarks February 11, 2021
Figures 1C-1D were, and are, considered new matter. They were objected to for containing new matter. Nowhere in the originally filed specification does it state that figure 5 looks like what is shown in figure 1C. Therefore, this decision is made FINAL as figure 1C contains new matter.
Figures 1C-1D are objected to, and will not be entered, as they contain new matter. The new matter is the introduction of element 5, and how element 5 coats element 4/48 in figure 1C, and in figure 1D it is the relationship between 4/48 and 3 and 5.
Remarks February 11, 2021
Applicant’s relies on ¶¶ 0015-16 for support of figure 1D. Paragraph 0016 states:
The semiconductor device may comprise a first electrode. The first electrode impresses current directly on a bottom side of the semiconductor layer sequence. This means that the first electrode can predominantly or completely cover the bottom side of the semiconductor layer sequence. The first electrode is preferably a p-electrode.
Nowhere does it state the specific relationship of 5 to 3, 4, or 4/48 as shown in figure 1D. Therefore, this decision is made FINAL as figure 1D contains new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


	
	


Claim Rejections - 35 USC § 112(a)
	Regarding the written description rejection,
Examiner withdraws the written description rejection based upon Applicant’s amendment to the specification, and Applicant’s amendment to the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Essential Subject Matter
Claims 1-6, 8-10, and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without using an insulator between at least the first electrode 3 and the second electrode 4/44/48, and without showing how the first electrode 3 and second electrode 4 are can be independently electrically connected to, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
In the specification at ¶ 0065 Applicant states “To simplify the illustration, electrical insulation layers between the electrodes 3, 4 and on the side walls of the vias 42 or towards the carrier 6 are not shown.” However, without this insulation being shown one of ordinary skill in 
	Remarks dated October 19, 2020
	Applicant states that this rejection is moot based upon Applicant’s amendments to the drawings. However, as stated in the Drawing section above, the new figures 1C-1D are considered new matter, and will not be entered. Based upon this the claims still suffer from the 35 USC § 112(a) rejection stated above. 
Remarks February 11, 2021
	Applicant agrees that that an insulating layer is necessary for the device to work. Remarks at page 5. Applicant also agrees that the drawings do not show the insulating layer. Remarks at page 6. The insulating layer is not being claimed in claim 1. Since Applicant agrees that the insulating layer is necessary for the device to function, and because it is not being claimed, then the claims are missing an essential element. 
	Applicant’s arguments that one of ordinary skill in the art can make the device is beside the point. The insulating layer has been admitted to being essential. It must be claimed.
Scope of Enablement
Claims 1-6, 8-10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a range of 1-10 µm, does not reasonably provide enablement for being greater than 1 µm as claimed. This is because greater than 1 µm allows for a thickness of 1 meter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Remarks February 11, 2021





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Missing Essential Elements
Claims 1-6, 8-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the insulating layer between the first electrode 3 and the second electrode 4. 
	Remarks dated October 19, 2020
	Applicant states that this rejection is moot based upon Applicant’s amendments to the drawings. However, as stated in the Drawing section above, the new figures 1C-1D are considered new matter, and will not be entered. Based upon this the claims still suffer from the 35 USC § 112(b) rejection stated above. 
Remarks February 11, 2021
	Applicant agrees that that an insulating layer is necessary for the device to work. Remarks at page 5. Applicant also agrees that the drawings do not show the insulating layer. Remarks at page 6. The insulating layer is not being claimed in claim 1. Since Applicant agrees that the insulating layer is necessary for the device to function, and because it is not being claimed, then the claims are missing an essential element. 
	Applicant’s arguments that one of ordinary skill in the art can make the device is beside the point. The insulating layer has been admitted to being essential. It must be claimed.

Indefinite
Claims 1-6, 8-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13,
Claim 13 is indefinite. The claim states:
wherein a maximum distance between adjacent contact regions and/or between adjacent current distribution structures is at most 100 µm so that no point on the top side of the semiconductor layer sequence is farther than 50 µm apart from the at least one current distribution structure.
Examiner does not even know how to examine this claim. If Examiner were to compare the claim language with the elected figures 1A-1B, this would result in:
wherein a maximum distance between adjacent contact regions (distance between 45) and/or between adjacent current distribution structures (only one 44 is shown) is at most 100 µm so that no point on the top side of the semiconductor layer (23) sequence (2) is farther than 50 µm apart from the at least one current distribution structure (44).
However, as shown this limitation makes no sense because the current distribution structure 44 extends across the entire surface of the device. Further, it makes no sense because the current distribution structure 44 is the same as the second electrode 4, which is the same as 
	Remarks dated October 19, 2020
	Applicant states on page 8 of the remarks that revised figure 1 clarifies the language of the claim. Examiner respectfully disagrees. In order to facilitate Examiner’s understanding of this claim Examiner respectfully requires that Applicant match the claim to the drawing in a similar manner as Examiner, and Applicant may want to provide an annotated drawing of figures 1A-1B which shows this limitation. 
	Examiner notes here that there is no figure 1. There are original figures 1A-1B, and new figures 1C-1D. Examiner further, notes that figures 1C-1D are considered new matter as indicated in the Drawing section above.  
Remarks February 11, 2021
Applicant states on pages 7-8 of the remaks that figure 1A shows that the current distribution structure 44 has a net shape, and the claim means that the top side 25 farthest away from the current distribution structure 44 are the centers of the net cells. 
Examiner does not find this argument persuasive. This is because the claim states 
wherein a maximum distance between adjacent contact regions (distance between 45) and/or between adjacent current distribution structures (only one 44 is shown) is at most 100 µm so that no point on the top side of the semiconductor layer (23) sequence (2) is 
Emphasis added. As Examiner has previously stated there is only one current distribution structure 44. As can be seen in figure 1B element 44, 4, and 48 are all the same structure. There is not a second current distribution structure, therefore, there cannot be adjacent current distribution structures. There is only one distribution structure.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
The claimed invention as disclosed lacks substantial utility. MPEP 2107.01(B). Under MPEP 2107.01(B), “an application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public.” Fisher, 421 F.3d 1365, 1371 (Fed. Cir. 2005). Here the application as shown is not useful. This is because the application is missing two critical features. The first is an insulating layer between the first electrode 3 and the second electrode 4. The second is a means to external electrically connect to the first electrode 3. Thus, while the application may prove useful in the future it currently does not show one of ordinary skill it the art how to make the device with said insulating layer and external connection. 
	Therefore, when viewed electrically the current invention of figures 1A-1B shows one external electrical connection at 8, and then 8 is electrically connected to 2, 3, 4, 44, 48. This means that as shown and described every element in figures 1A-1B will have the same electrical potential as 8. Thus, Applicant has described the claimed invention as being an optoelectronic semiconductor device, e.g. an LED, however as disclosed the device is incapable of having this substantial utility. As such the claimed invention is incapable of having a real world use.
	Remarks dated October 19, 2020
	In the remarks at page 9, Applicant states that the amendment to the figures, and the introduction of figures 1C-1D introduce the missing structure. Examiner respectfully disagrees that the 35 USC § 101 rejection has been overcome for all the reasons listed above.
Remarks February 11, 2021
Examiner has partially removed the 35 USC § 101 in that Examiner agrees that if the device could work it would emit light from region 25 in figure 1A. However, the device will never turn on as shown. This is because all the electrodes still have the same potential for the reasons given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engl et al. (US 2010/0171135 A1) (“Engl”), in view of Donofrio et al. (US 2009/0283787 A1) (“Donofrio”).
Regarding claim 1, Engl teaches at least in figures 3-4:
a semiconductor layer sequence (21-23) having an active zone that generates radiation (23), 
a first electrode (9/10) that supplies current directly to a bottom side of the semiconductor layer sequence (22) (where 6 contacts 10, and 10 contacts 9, and 9 contacts 22) (¶ 0069, where 6 is a second electrical connecting layer; ¶ 0030, where the first and second electrical connecting layers can be the same materials such as gold or ¶ 0066 silver; ¶ 0098, where 10 can be ITO, or a mirror layer with high reflectivity; ¶ 0101, ¶ 0085 where 9 can be ITO), and 
is configured such that emission of the radiation occurs at the top side of the semiconductor layer sequence and not at the bottom side (element 10 can either be ITO or a mirror layer that is highly reflective. ¶ 0101. As a mirror layer it will reflect light that shines to the bottom of the device. As such the light emitted by the semiconductor layer sequence 21-23 will all be directed through the transparent ITO 9’, ¶ 0107, or the top side), and

wherein the second electrode (6/9’) comprises at least one current distribution structure (9’) on the top side (9’ is on the top), and 
the current distribution structure (9’)  is electrically connected in a plurality of contact regions to at least one further component of the second electrode (3) and configured for lateral current distribution starting from the contact regions (this is the purpose of 9’).

	Engl does not teach:
the current distribution structure (9’) is 
1) impermeable to the generated radiation (According to Applicant’s specification at ¶ 0034 to fulfil this requirement the current distribution structure can be between 1 µm and 10 µm), and 
2) a metallic structure with a thickness of at least 1 µm.

Donofrio teaches:
That the current spreading layer of an LED can either ITO, Ni, Al, Pt, or a trilayer of Pt/Ti/Au. ¶ 0065. Further, Donofrio teaches that all of these different types of current spreading layers are art recognized suitable for the intended purpose and are equivalents. MPEP 2144.06 and 2144.07. Thus, it would have been obvious to one of ordinary skill in the art using their routine skill in the art to choose which type of current spreading layer to use.
Based upon the above, Donofrio teaches:

This is because Donofrio teaches that using a trilayer of metals the current distribution layer can be about 0.7 µm. Under MPEP 2144.05 because Donofrio teaches about the same thickness as claimed because the term “about” when describing the thickness of each of the individual layers allows for a thickness greater than their listed thickness. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, while the prior art does not teach the exact thickness because the range can overlap the prior art teaches this limitation. Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Because the prior art thickness is so close the claimed thickness one of ordinary skill in the art would expect them to have the same properties.
Regarding claim 3, Engl teaches at least in figure 4:
wherein the second electrode (6/9’) comprises as a further component a plurality of vias through the first electrode (3, see figures 5A-6) and through the semiconductor layer sequence (21-23), and
 the vias, viewed in plan view of the top side, are surrounded all around by a material of the semiconductor layer sequence and electrically directly connect to the at least one current distribution structure in the contact regions (See figures 5A-6 where 61 3’s are connected to 61).
Regarding claim 4, Engl teaches at least in figure 4:
wherein a plurality or all of said vias directly electrically connect to each other by the current distribution structure or by the current distribution structures (This is shown in figure 4 and figures 5A-6, where element 61 connects to 6 and 6 connects to 3 and 3 connects to 9’).
Regarding claim 5, Engl teaches at least in figure 4:
comprising exactly one current distribution structure, wherein the current distribution structure electrically connects the vias to one another in a rectangular or hexagonal grid when viewed in plan view (element 9’ can be considered on structure which connects the vias 3 together in a pattern. While this pattern in not a rectangular or hexagonal grid, the specification does not disclose the criticality of this shape. Therefore, this limitation is considered a change of shape under MPEP 2144.04(IV)(B).
Regarding claim 6, Engl teaches at least in figure 4:
wherein each of the vias is associated with its own current distribution structure (In Applicant’s figure 1B, element 4/44 appears to be arbitrarily grouped together, see claim 5 above, or arbitrarily seperated, current claim 6. Since this appears to be the case, Examiner will do the same thing for claim 6. Examiner, like Applicant, is arbitrarily dividing up elements 3 and 9’ such that this limitation is met.).



Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engl et al. (US 2010/0171135 A1) (“Engl”), in view of Donofrio et al. (US 2009/0283787 A1) (“Donofrio”), in view of Hayakawa (US 5,105,236) (“Hayakawa”).
Regarding claim 2, Engl teaches at least in figure 4:
the first electrode (9/10) is a mirror (¶ 0098, where 10 can be a mirror).
Engle in combination with Kohda teach:
the second electrode  (6/9’) comprises a flat current spreading layer (9’) on a side remote from the semiconductor layer sequence (21-23).

Engle does not teach:
wherein the semiconductor layer sequence is based on the material system AlGaInAsP, 

Engle teaches:
A III-V quandary compound that can be either AlGaInAs or AlGaInP.

Hayakawa teaches:
That AlGaInAsP is an art reconized equivalent material which can be substituted for AlGaInAs or AlGaInP in an LED. Col. 7 at line 6-13. MPEP 2144.06 and 2144.07.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engl et al. (US 2010/0171135 A1) (“Engl”), in view of Donofrio et al. (US 2009/0283787 A1) (“Donofrio”), in view of Steigerwald et al. (US 2003/0230754 A1) (“Steigerwald”).
Regarding claim 8, Engl does not teach:
wherein the vias (3/6, seen in plan view (Engl figures 5A-6), 
each have an average diameter of at least 0.5 µm and of at most 8 µm, and an average distance between adjacent vias is 15 µm to 200 µm.

Steigerwald teaches at least in figures 2-3:
That vias in a LED device can have a diameter between 2 µm and 100 µm, and the spacing between vias can be 5 µm to 1000 µm., ¶ 0027.
It would have been obvious to one of ordinary skill in the art to search for an combine Steigerwald with Engl. This is because Engl does not teach the diameter of the vias or the spacing between then, and one of ordinary skill in the art would have searched for a reference to determine a starting point from which to design the device of Engl. 

Response to Arguments
Regarding the Drawing Objections, 35 USC § 112(a) and (b), and 35 USC § 101,
The arguments are not persuasive for the reasons indicated in their respective sections above.

Regarding the prior art,
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach that the first electrode is configured to emit light to the top of the semiconductor sequence. 
This argument is unpersuasive. Engl teaches in at least ¶ 0098 that the second electrode 9/10 can comprise a highly reflective mirror (10). This means that any light generated by the semiconductor sequence will be reflected from the bottom of the device to the top of the device, and be emitted from the top of the device. 
Thus, Applicant’s arguments are unpersuasive for all the reasons given above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822